Paul M. Dantas (petitioner) appeals under S.J.C. Rule 2:21, 421 Mass. 1303 (1995), from the denial by a single justice of this court of a petition for relief pursuant to G. L. c. 211, § 3. A District Court judge had denied the petitioner’s motion for discovery. The petitioner has also filed a motion to expedite, noting that the trial in the underlying proceeding is scheduled to begin on April 14, 1999.
We consider the denial of the discovery motion to be interlocutory for purposes of rule 2:21 (1), and examine whether the petitioner has, as rule 2:21 (2) requires, set out reasons why review of the District Court judge’s ruling “cannot adequately be obtained on appeal from any final adverse judgment in the trial court or by other available means.” The petitioner asserts that he cannot adequately obtain review on appeal; states that the material sought is exculpatory and dispositive; refers to an opinion in which we mentioned the avoidance of participating in an unnecessary trial and the saving of unnecessary expense; and concludes that he has made the showing necessary to entitle him to relief. We consider those conclusory assertions to be inadequate as a statement of “the reasons” required by rule 2:21 (2).

Judgment affirmed.

The case was submitted on the papers filed, accompanied by a memorandum of law.